ARMSTRONG, J.,
concurring.
I agree with the majority’s resolution of this case. I write separately, however, to address a tension that exists in Oregon law over how to raise and preserve issues in legal cases tried to a court. I do so to help litigants avoid having to contend with preservation problems on appeal in such cases and to encourage the Supreme Court and, perhaps, the Council on Court Procedures, to address the law in this area.
*436Plaintiffs first assignment of error is based on a contention that the trial court misunderstood the doctrine of res ipsa loquitur and, as a consequence, that it reached the wrong conclusion about defendant’s liability for the fire that destroyed plaintiffs building. The alleged misunderstanding was embodied in an opinion letter in which the court explained the reasoning process that had led it to deny plaintiffs negligence claim against defendant. According to plaintiff, Babler Bros. v. Pac. Intermountain, 244 Or 459, 466-67, 416 P2d 735 (1966), provides authority for us to correct the trial court’s misunderstanding about res ipsa loquitur and to direct the court on remand to act in accordance with the corrected understanding. In this case, the appropriate action on remand would be to enter a judgment in favor of plaintiff on his negligence claim. Babler Bros, appears to authorize us to address plaintiffs first assignment of error on its merits, but I am not sime that Babler Bros, is correct in its treatment of legal statements that a court makes orally or in opinion letters or similar documents that are not a part of the court’s ruling on the issue to which the statements are addressed.
Babler Bros, was a negligence action that the parties tried to a court. After trial, the court sent the parties an opinion letter in which it explained that it had rejected a finding of contributory negligence against the plaintiff, based on a case that it believed compelled it to reach that conclusion as a matter of law. The court later entered findings of fact and conclusions of law prepared by the plaintiff that included a finding in favor of the plaintiff on contributory negligence but no discussion of the legal underpinnings of that finding. It also entered a judgment in favor of the plaintiff from which the defendant appealed.
On appeal, the defendant contended that the case on which the trial court had relied was incorrect and should be overruled. The Supreme Court agreed with the defendant. The issue, however, was whether the trial court’s error in relying on the earlier case required reversal:
“It is argued in support of the judgment that the finding of fact, standing alone, is one which the court might properly have made. A jury could have exonerated [the] plaintiff of contributory negligence. Therefore, it is argued, the trial *437court’s decision accomplishing the same permissible result ought to be affirmed. The analogy between judge and jury as triers of fact breaks down, however, when it is recalled that a jury verdict is good only if the jury was properly instructed. When the record discloses that the jury applied the wrong law to the problem, the verdict cannot stand.
“Where an error of law is shown to have influenced the court trying a case without a jury, reversal is equally necessary. See Watson v. Dodson, 238 Or 621, 395 P2d 866 (1964). In that case a trial court had expressed the belief that there was no discretionary choice open. When it appeared that judicial discretion could have been exercised, even though either choice would have been affirmed on appeal, the failure of the trial court to exercise a choice was deemed reversible error.
“In the case at bar, if a judge had instructed a jury that the plaintiffs negligence could not, as a matter of law, be a proximate cause of the harm, the case would be in the same posture as it is now. In such a situation, a new trial could not be avoided.”
Babler Bros., 244 Or at 467. Consequently, the Supreme Court concluded that the legal error embodied in the trial court’s opinion letter required the court to reverse the judgment and remand the case for a new trial. Id.
Other cases raise considerable doubt about whether statements made by a trial court in an opinion letter can be considered on appeal in the manner in which they were in Babler Bros. For example, in Atlas Hotel Supply v. Baney, 273 Or 731, 543 P2d 289 (1975), the Supreme Court held that it could ignore a statement in a memorandum opinion in which the trial court explained how it had calculated the damages in the case. The memorandum opinion stated that the court had found the plaintiffs damages for conversion of its restaurant equipment to be $75,000, based on a measure of damages that rejected the competing measures of damages proposed by the plaintiff and the defendants.
On appeal, the Supreme Count appears to have assumed that one of the two competing measures of damages *438offered by the parties had to be the correct one. See id. at 742-43 and n 4. However, it concluded that it did not have to resolve which was the correct one. It reasoned that a fact-finder could, in theory, apply either of the competing measures and, based on the evidence in the record, find the plaintiffs damages to be $75,000. Because the correct measure of damages could lead a factfinder to make the finding that the trial court, in fact, made, the court could affirm the judgment that was based on that finding.
Atlas Hotel Supply cannot be reconciled with Babler Bros. Under Babler Bros., the memorandum opinion in Atlas Hotel Supply, which disclosed that the trial court had used an incorrect measure of damages to make a finding on the plaintiffs damages, would require the Supreme Court to reverse the trial court’s judgment and remand the case for a new trial on damages. See Babler Bros., 244 Or at 466-67. Only by ignoring the statement in the memorandum opinion and treating the case as one in which the trial court had not disclosed the legal principle on which it had made its damage finding could the court do what it did in Atlas Hotel Supply. See Atlas Hotel Supply. 273 Or at 742-43 and n 4.
The court relied in Atlas Hotel Supply on a number of cases that support the principle that oral or written statements made by a trial court that are not part of the ruling by which the court acts cannot be considered on appeal in evaluating whether the court erred in ruling as it did. See id. at 743 n 4 (citing and discussing cases). I am inclined to believe that the principle applied in Atlas Hotel Supply is the correct principle and, as a consequence, that Babler Bros, was wrongly decided.
The critical distinction at issue in these cases is between statements that are made as part of a ruling and those that are not. If the court made a mistake in Babler Bros., that mistake can be traced to its failure to recognize the distinction between the two types of statements. That can be demonstrated in two ways. First, in Babler Bros., the court relied on the Watson case as support for the principle that a statement by a trial court that discloses that it acted as it did on the basis of a legal misunderstanding may require the *439appellate court to reverse the trial court even though the action taken by the trial court would otherwise have been affirmed had the statement not been made. See Babler Bros., 244 Or at 467. Significantly, however, the statement at issue in Watson was made as part of an oral ruling at trial, so the statement could fairly be treated as part of the very ruling or act that was at issue on appeal. In contrast, the statements at issue mBablerBros. and Atlas Hotel Supply were statements made in letter or memorandum opinions that preceded the findings of fact and conclusions of law or judgments that were attacked on appeal. In other words, the statements that disclosed that the trial courts misunderstood the relevant law were not made in the judicial rulings or acts that were being challenged on appeal.
The court obviously did not recognize a distinction in Babler Bros, between the two types of statements, because it treated the statement in Babler Bros, the same way that it treated the statement in Watson. In Atlas Hotel Supply, in contrast, the court relied on the distinction to ignore the statement that was equivalent to the one at issue in Babler Bros.
The second way to demonstrate that the court failed to recognize a distinction between statements that are part of rulings and those that are not is to analyze its treatment of the analogy between jury findings based on incorrect legal instructions and the finding at issue in Babler Bros. The court said, correctly, that a jury verdict based on ah improper jury instruction cannot stand. Babler Bros., 244 Or at 467. In other words, an appellate court will not consider whether there is evidence to support a finding made by a jury if the finding is founded on a jury instruction that incorrectly stated the law. Significantly, however, the manner in which that issue will be presented on appeal is by attacking the erroneous jury instruction on appeal. The ruling at issue on appeal will be the ruling on the jury instruction, not the court’s acceptance of the jury verdict or its entry of a judgment in accordance with the verdict. The jury’s verdict will not stand because the court’s erroneous ruling on the jury instruction will be corrected on appeal.
*440In contrast, a letter or memorandum opinion does not constitute a ruling at all, so a statement made on a legal issue in such a document is not subject to attack on appeal in the way that a properly preserved objection to a ruling on a jury instruction is subject to attack. What is subject to attack is the later ruling in which the court actually implements the analysis presented in the letter or memorandum opinion. Unless the legal issue discussed in the letter or memorandum opinion is explicitly addressed or necessarily reflected in that ruling, the court’s view of the legal issue is not part of the ruling, and the ruling will be evaluated on appeal on the basis of what it does rather than on the basis of what the court said as a prelude to issuing it.
The distinction between the two types of statements may appear to be formal and artificial, but I believe that it reflects an important principle about the manner in which issues are presented and decided at trial. Precisely because letter and memorandum opinions by trial courts are not understood to constitute rulings on issues, courts do not write them as if they were. They understand that their actual rulings will be embodied in later documents, so they do not approach the task as one in which the precise phrasing of a legal issue or point matters. Further, they often are written after a trial in which a number of legal and factual issues may have been raised. The parties may have prepared trial memoranda that addressed issues that the parties expected the case to present, but a broad outline of issues at the outset of a trial is not equivalent to the focus that occurs when a court is asked to make a specific ruling on a legal issue.
If a court’s decision on a legal issue matters in a case tried to a court, the issue should be presented in a way that produces a ruling on that issue, just as it would in a case tried to a jury. One way to accomplish that would be to use ORCP 62 to require a court to enter findings and conclusions in a case tried to the court. There may be other ways that litigants or the Council on Court Procedures could consider developing to ensure that rulings can be obtained on legal issues that are presented in cases tried to courts. However the issue is approached, it is important for litigants to recognize that statements made by trial courts on legal issues in letter or *441memorandum opinions may have no bearing on how appellate courts will review the actual rulings of the trial courts on appeal.1 If the statements matter, the litigants had better get them into the courts’ rulings.

 Our recent decision in State v. Andrews, 174 Or App 354, 27 P3d 137 (2001), suggests that there may be some flexibility on how issues can be raised and preserved at trial. Andrews involved a trial to a court in which the court convicted the defendant for carrying a loaded firearm in violation of a city ordinance. A central issue at trial concerned the elements that the state had to prove to convict the defendant of the crime. In announcing its decision to convict the defendant, the court stated that it agreed with the state’s position on the elements of the crime, thereby rejecting the defendant’s contrary position. We held on appeal that the court’s statement constituted a ruling on that issue equivalent to a ruling on a disputed jury instruction in a case tried to a jury. In other words, we viewed the statement as a discrete ruling that was separate from the finding, later embodied in the court’s judgment, that convicted the defendant of the crime. Because it was a discrete ruling, it could be assigned as error on appeal. Here, in contrast, nothing suggests that one of the parties sought from the court a ruling on the elements of res ipsa loquitur or that the court considered its discussion of the doctrine in its letter opinion to constitute a ruling on a disputed legal issue. See also State v. Hull, 286 Or 511, 516-17, 595 P2d 1240 (1979).
Rulings on legal issues in cases tried to courts should be subject to review on appeal. My point in writing this concurrence is to encourage the Supreme Court and the Council on Court Procedures to develop clear procedures by which parties can get reviewable trial court rulings on such issues. It is important that trial courts and litigants not be left with any uncertainty about how to raise and preserve legal issues in cases tried to courts.